              Case 20-12102-BFK                   Doc 1     Filed 09/17/20 Entered 09/17/20 14:19:15                               Desc Main
                                                            Document     Page 1 of 11                                                            9/17/20 12:06PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Woodbine Family Worship Center and Christian School, Inc.

2.   All other names debtor       DBA     Woodbine church
     used in the last 8 years     DBA     Woodbine Christian school
                                  DBA     Woodbine Christian school
     Include any assumed
     names, trade names and       DBA     Woodbine Cemetery services
     doing business as names      DBA     Woodbine
                                  DBA     Woodbine Christian daycare

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  12914 Canova Drive
                                  Manassas, VA 20112
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Prince William                                                  Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 1
               Case 20-12102-BFK                     Doc 1       Filed 09/17/20 Entered 09/17/20 14:19:15                                      Desc Main
                                                                 Document     Page 2 of 11                                                             9/17/20 12:06PM

Debtor    Woodbine Family Worship Center and Christian School,                                          Case number (if known)
          Inc.
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known

Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
             Case 20-12102-BFK         Doc 1     Filed 09/17/20 Entered 09/17/20 14:19:15                   Desc Main
                                                 Document     Page 3 of 11                                          9/17/20 12:06PM

Debtor   Woodbine Family Worship Center and Christian School,                      Case number (if known)
         Inc.
         Name




Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 3
             Case 20-12102-BFK                   Doc 1       Filed 09/17/20 Entered 09/17/20 14:19:15                                  Desc Main
                                                             Document     Page 4 of 11                                                                   9/17/20 12:06PM

Debtor   Woodbine Family Worship Center and Christian School,                                      Case number (if known)
         Inc.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 4
              Case 20-12102-BFK                 Doc 1       Filed 09/17/20 Entered 09/17/20 14:19:15                                 Desc Main
                                                            Document     Page 5 of 11                                                                9/17/20 12:06PM

Debtor    Woodbine Family Worship Center and Christian School,                                     Case number (if known)
          Inc.
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 17, 2020
                                                  MM / DD / YYYY


                             X   /s/ Eugene R. Wells                                                      Eugene R. Wells
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President and Sole Director




18. Signature of attorney    X   /s/ Christopher S. Moffitt                                                Date September 17, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Christopher S. Moffitt 18195
                                 Printed name

                                 Law Offices of Christopher S. Moffitt
                                 Firm name

                                 218 North Lee Street, 3rd Floor
                                 Alexandria, VA 22314
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     703-683-0075                  Email address      moffittlawoffices@gmail.com

                                 18195 VA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                 Case 20-12102-BFK                         Doc 1       Filed 09/17/20 Entered 09/17/20 14:19:15                                         Desc Main
                                                                       Document     Page 6 of 11                                                                          9/17/20 12:06PM




 Fill in this information to identify the case:
 Debtor name Woodbine Family Worship Center and Christian School,
                    Inc.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Canova Land and                                                 Alleged rent           Disputed                                                                      $1,512,686.00
 Investment Com                                                  obligation
 c/o Edward W
 Cameron, Esq.
 4100 Monument
 Corner Dr. # 420
 Fairfax, VA 22030
 Chesapeake Vault                                                Vaults for                                                                                               $17,805.00
 PO Box 10                                                       cemetery
 Barclay, MD 21607
 Internal Revenue                                                                       Unliquidated                   Unknown                         $0.00               Unknown
 Service
 Central Insolvency
 Operations
 PO Box 7346
 Philadelphia, PA
 19101-7346
 Montgomery Vault                                                Vaults for                                                                                               $32,760.71
 14901 Old Dover Rd                                              cemetery
 Rockville, MD 20850
 NOVEC Electric                                                  Electric Bill                                                                                              $2,354.73
 10323 Lomond Drive
 Manassas, VA 20109
 Robert Zelnick                                                  Property Issues                                                                                            $5,000.00
 9200 Church St #400
 Manassas, VA 20110
 Virginia Department                                                                                                   Unknown                         $0.00               Unknown
 of Taxatio
 PO Box 2369
 Richmond, VA
 23218-2369




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-12102-BFK                         Doc 1      Filed 09/17/20 Entered 09/17/20 14:19:15                                          Desc Main
                                                                      Document     Page 7 of 11                                                                           9/17/20 12:06PM




 Debtor    Woodbine Family Worship Center and Christian School,                                               Case number (if known)
           Inc.
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Walsh, Colucci,                                                 For having a                                                                                               $4,000.00
 Lubeley & Walsh,                                                parade float on
 P.C.                                                            property
 4310 Prince William
 Pkwy
 Woodbridge, VA
 22192




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 20-12102-BFK   Doc 1   Filed 09/17/20 Entered 09/17/20 14:19:15   Desc Main
                                Document     Page 8 of 11


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Canova Land and Investment Com
                        c/o Edward W Cameron, Esq.
                        4100 Monument Corner Dr. # 420
                        Fairfax, VA 22030


                        Chesapeake Vault
                        PO Box 10
                        Barclay, MD 21607


                        Internal Revenue Service
                        Central Insolvency Operations
                        PO Box 7346
                        Philadelphia, PA 19101-7346


                        Montgomery Vault
                        14901 Old Dover Rd
                        Rockville, MD 20850


                        NOVEC Electric
                        10323 Lomond Drive
                        Manassas, VA 20109


                        Robert Zelnick
                        9200 Church St #400
                        Manassas, VA 20110


                        Virginia Department of Taxatio
                        PO Box 2369
                        Richmond, VA 23218-2369


                        Walsh, Colucci, Lubeley & Walsh, P.C.
                        4310 Prince William Pkwy
                        Woodbridge, VA 22192
            Case 20-12102-BFK                         Doc 1          Filed 09/17/20 Entered 09/17/20 14:19:15                 Desc Main
                                                                     Document     Page 9 of 11                                           9/17/20 12:06PM




                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re      Woodbine Family Worship Center and Christian School, Inc.                                         Case No.
                                                             Debtor(s)                                        Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Woodbine Family Worship Center and Christian School, Inc. in the above captioned
action, certifies that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or
indirectly own(s) 10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to
report under FRBP 7007.1:



    None [Check if applicable]




 September 17, 2020                                                   /s/ Christopher S. Moffitt
 Date                                                                 Christopher S. Moffitt 18195
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Woodbine Family Worship Center and Christian School, Inc.
                                                                      Law Offices of Christopher S. Moffitt
                                                                      218 North Lee Street, 3rd Floor
                                                                      Alexandria, VA 22314
                                                                      703-683-0075 Fax:703-997-8430
                                                                      moffittlawoffices@gmail.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 20-12102-BFK                         Doc 1           Filed 09/17/20 Entered 09/17/20 14:19:15              Desc Main
                                                                     Document      Page 10 of 11                                       9/17/20 12:06PM




                                                               United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      Woodbine Family Worship Center and Christian School, Inc.                                       Case No.
                                                             Debtor(s)                                      Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

       I, Eugene R. Wells, declare under penalty of perjury that I am the President and Sole Director of Woodbine
Family Worship Center and Christian School, Inc.,
                                              and that the following is a true and correct copy of the resolutions
adopted by the Board of Directors of said corporation at a special meeting duly called and held on the 13th day
of August , 2020 .

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Eugene R. Wells, President and Sole Director of this Corporation, is
authorized and directed to execute and deliver all documents necessary to perfect the filing of a chapter 11
voluntary bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that Eugene R. Wells, President and Sole Director of this Corporation is authorized
and directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and
perform all acts and deeds and to execute and deliver all necessary documents on behalf of the corporation in
connection with such bankruptcy case, and

        Be It Further Resolved, that Eugene R. Wells, President and Sole Director of this Corporation is authorized
and directed to employ Christopher S. Moffitt 18195, attorney and the law firm of Law Offices of Christopher S. Moffitt
to represent the corporation in such bankruptcy case."

 Date      August 13, 2020                                                       Signed   /s/ Eugene R. Wells
                                                                                          Eugene R. Wells




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 20-12102-BFK                         Doc 1           Filed 09/17/20 Entered 09/17/20 14:19:15   Desc Main
                                                                     Document      Page 11 of 11                            9/17/20 12:06PM




                                                                     Resolution of Board of Directors
                                                                                    of
                                                 Woodbine Family Worship Center and Christian School, Inc.




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Eugene R. Wells, President and Sole Director of this Corporation, is
authorized and directed to execute and deliver all documents necessary to perfect the filing of a chapter 11
voluntary bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that Eugene R. Wells, President and Sole Director of this Corporation is authorized
and directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and
perform all acts and deeds and to execute and deliver all necessary documents on behalf of the corporation in
connection with such bankruptcy case, and

        Be It Further Resolved, that Eugene R. Wells, President and Sole Director of this Corporation is authorized
and directed to employ Christopher S. Moffitt 18195, attorney and the law firm of Law Offices of Christopher S. Moffitt
to represent the corporation in such bankruptcy case.

 Date      August 13, 2020                                                       Signed


 Date      August 13, 2020                                                       Signed




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
